Oct. 14, For Release: Immediately Contact: Denise D. VanBuren (845) 471-8323 Central Hudson Gas & Electric Corporation President and COO to Retire; Board Announces Industry Veteran Appointed as Utility Leader Carl E. Meyer James P. Laurito (Poughkeepsie, NY) The Board of Directors CH Energy Group, Inc. (NYSE: CHG) has announced the appointment of James P. Laurito as Executive Vice President of the holding company and of its utility subsidiary, Central Hudson Gas & Electric Corporation, effective Nov. 1, 2009. Laurito will succeed Carl E. Meyer as President of Central Hudson, effective with Meyer’s retirement on Dec. 31, 1 “On behalf of the entire organization, I express sincere appreciation to Carl, who served so capably as President and Chief Operating Officer of Central Hudson for the past 10 years and for his outstanding 40-year career with our Company,” said Steven V. Lant, Chairman of the Board, President and C.E.O. “During the last decade, under Carl’s leadership, we confronted such challenges as deregulation of our industry, the requirement to provide superior service while controlling costs, and the need to meet our customers’ growing expectations for ever-more reliable power,” Lant said. “We thank him for his dedicated service to the Company and to the community and we wish him the best in retirement.” Reflecting on his four-decade-long career with Central Hudson, Meyer said, “I have had the pleasure of working with a very talented, dedicated and skilled team of employees — professionals as well as craftsmen/women.I feel privileged to have been able to contribute to the Company’s success in achieving ‘best-in-class’ employee safety and in producing cost-efficient, sustainable improvements in service quality, as well as in preparing the Company to face future operating challenges and to pursue opportunities to improve earnings.” Meyer joined Central Hudson as a Junior Engineer in 1970 and was promoted to positions of increasing responsibility before his appointment as Vice President of Engineering and Production in 1988.
